THE THIRTEENTH COURT OF APPEALS

                                   13-17-00102-CV


                 MISSION PETROLEUM CARRIERS, INC.
                                 v.
  MARY DREESE AND DOLORES PEREZ, INDIVIDUALLY AND ON BEHALF OF
FRANCISCO PEREZ; JESSICA M. PEREZ AND JENNIFER L. PEREZ, INDIVIDUALLY
                AND ON BEHALF OF FRANCISCO PEREZ


                                  On Appeal from the
                    156th District Court of Live Oak County, Texas
                          Trial Cause No. L-16-0061-CV-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

March 8, 2018